DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, “the paint” lacks antecedent basis.
In claim 14, “the cap” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Braun et al. (3,085,753).  Braun et al. disclose, in figs. 1-4, 
Re-claims 1 and 4, a spray can comprising: a can body 8; and
an actuator 2, wherein the actuator is mounted on the can body, wherein the actuator comprises:
an actuator body 64 , wherein the actuator body includes a front side and a rear side, wherein the actuator body includes a right planar side 70 and a left planar side 70 located opposite each other, wherein the right planar side and the left planar side slant inwardly going in the forward direction, wherein the actuator body includes a groove 66 formed on top of the actuator body, wherein the groove tapers inwardly going in the forward direction, wherein the groove slopes downwardly and rearwardly;
a base 4 , wherein the actuator body is attached on the base; and a nozzle 15, wherein the nozzle is mounted in the front side.
Re-claims 2, 3, 14, wherein the actuator body includes rear corners 64, 62, wherein the rear comers are chamfered, wherein the base is circular shaped.
Re-claim 5, wherein the can body includes an upper end, wherein the upper end includes an inner wall 46 and an outer wall, 10  wherein the inner wall surrounds the actuator, wherein the outer wall surrounds the inner wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Mckirman (3,854,622).
Brawn et al. lacks to disclose the spray can further comprising a cap, wherein the upper end of the can body includes a lower base, wherein the cap fits upon the lower base;
the cap includes first and second tabs located on opposite sides of the cap, wherein the first and second tabs are configured to be depressed to enable removal of the cap from the base;
the cap includes first and second cut outs provided on a lower end of the cap and located on opposite sides of the cap;
wherein the first and second tabs include ribs.
Mckirman teaches, in figs. 1-5,  a spray can  comprising a cap 13 , wherein the upper end of the can body includes a lower base 21 , wherein the cap fits upon the lower base;
the cap includes first and second tabs 45 located on opposite sides of the cap, wherein the first and second tabs are configured to be depressed to enable removal of the cap from the base;
the cap includes first and second cut outs 35 provided on a lower end of the cap and located on opposite sides of the cap; wherein the first and second tabs include ribs.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Mckirman, to modify the invention of Braun et al. with a cap  as claimed in order to provide a childproof cover to the spray can.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.  in view  of Deem et al. (2006/0034978).

Deem et al. teach, in fig. 1, a pray can body contains a propellant, wherein the propellant is derived from sugar cane, see [0022]-[0024].
Therefore, it would have obvious to one having ordinary skill in the art at the time the invention was made, in view of Deem et al., to modify the invention of Braun et al. with the  propellant is derived from sugar cane in order to lower toxins in the aerosol dispenser.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.
Although Braun et al. lack to disclose a height of the can body is 2 inches and a diameter of the can body is 7.56 inches, it would have been  obvious  to one having ordinary skill in the art at the time the invention was made to make the invention of Braun et al. with a height of the can body is 2 inches and a diameter of the can body is 7.56 inches, because
the Federal Circuit has held
that, where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the
prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ
777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Bless et al. (2015/0216232).
Braun et al. lack to disclose the spray can further comprising a full color label, wherein the label includes a color that matches color of the paint in the spray can.

Therefore, it would have been obvious to one having ordinary skill  in the art at the time the invention was made, in view teaching of Bless et al., to modify the invention of Braun et al. with the spray can comprising a full color label having  a color that matches color of the product t in the spray can in order to identify color of the product.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Dejonge (2013/0214004).
Braun et al. lack to disclose the spray can comprising a translucent cap.
Dejonge teaches, in figs. 7-11, a spray can comprising a translucent cap.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Dejonge, to modify the invention of Braun et al. with the spray can comprising a translucent cap in order to provide a child resistant cover for the spray can when is not used.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 11, 2021